The offense is embezzlement; penalty assessed at confinement in the penitentiary for three years.
The indictment is regular and regularly presented.
The record is before us without statement of facts or bills of exception.
A plea of guilty was entered.
In pronouncing the sentence the court failed to take note of the Indeterminate Sentence Law, (article 775, C. C. P., 1925), under the terms of which the appellant will be condemned to *Page 260 
suffer confinement in the penitentiary for a period of not less than two nor more than three years.
As reformed, the judgment is affirmed.
Reformed and affirmed.
                    ON MOTION FOR REHEARING.